Citation Nr: 0819070	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  06-20 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability as due to an undiagnosed illness or a 
medically unexplained chronic multisymptom illness as a 
result of Persian Gulf War service.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by memory loss as due to an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness as a result of Persian Gulf War service.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability as due to an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness as a result of Persian Gulf War service.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from June 1990 to June 
1994.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  The veteran relocated multiple times 
during the pendency of the appeal.  The Buffalo RO is the 
current agency of original jurisdiction (AOJ).

Although it is not entirely clear from the April 2005 rating 
decision, the RO appears to have reopened previously denied 
claims of entitlement to service connection for a 
psychological condition, including schizophrenia, a low back 
condition, and memory loss on the basis that the claimed 
disorders did not arise during service in the Gulf theater or 
manifest to a compensable degree after the last date of 
service in the Gulf theater.  The Board notes that claim for 
service connection for an acquired psychiatric disorder was 
denied in a January 2000 unappealed rating decision on the 
basis that it was not well grounded and thus, no new and 
material evidence had been submitted to reopen the claim.  

A previous requirement in the law that a claimant file a well 
grounded claim was eliminated by the Veterans Claims 
Assistance Act of 2000 (VCAA) enacted in November 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
That law provided that claims which were denied between July 
14, 1999, and November 9, 2000, on the basis that they were 
not well grounded-as was the psychiatric claim in this 
case-could be readjudicated as if the denial had not been 
made but only if a motion were filed by the claimant not 
later than November 9, 2002.  38 U.S.C.A. § 5107, Notes, 
Effective and Applicability Provisions 2000 Acts (citing Pub. 
L. 106-475, § 7, Nov. 9, 2000) (West 2002).

In this case, evidence and statements submitted by the 
veteran to reopen his claims were received by the RO in 
January 2004.  Because nothing which could be construed as a 
motion for readjudication of the January 2000  rating 
decision was received by VA before November 9, 2002, the 
Board concludes that the January 2000 rating decision is a 
final decision, and the claim denied is subject to the 
requirements for reopening such claims prescribed by law.  
38 U.S.C.A. §§ 5108, 7105(c); 38 C.F.R. § 3.156(a).

The Board must review the question of whether new and 
material evidence has been submitted to reopen the claims 
because, regardless of what the RO has done in cases such as 
this, the Board does not have jurisdiction to consider a 
claim which was previously adjudicated and denied unless new 
and material evidence is presented, "and before the Board 
may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Suttmann v. 
Brown, 5 Vet. App. 127, 135 (1993); 38 U.S.C.A. §§ 5108, 
7104(b), 7105(c) (West 2002).  Therefore, the Board is 
required by statute to review whether new and material 
evidence has been submitted to reopen a claim.

The April 2005 rating decision also denied entitlement to 
service connection for a chronic disability manifested by 
chest pain, to include a heart murmur, claimed as a result of 
exposure to environmental hazards during the Gulf War.  While 
the veteran disagreed with the denial and a statement of the 
case (SOC) was issued, the veteran indicated in his June 2006 
substantive appeal that he was no longer appealing the issue.  
As such, the matter is no longer in appeal status.  38 C.F.R. 
§ 20.302(b).

In the veteran's substantive appeal, he requested a personal 
hearing to be held before the Board in Washington, D.C.  The 
hearing was scheduled for October 26, 2006.   The day prior 
to the hearing, the veteran faxed a letter indicating that he 
would be unable to attend the hearing due to financial 
hardship.  Therefore, the veteran's hearing request is deemed 
withdrawn.  38 C.F.R. § 20.702(e).

The veteran filed a Motion to Advance on the Board's docket 
in January 2008.  The Board denied the motion in April 2008 
on the basis that good or sufficient cause was not shown.  
38 U.S.C.A. § 7107(a); 38 C.F.R. § 20.900(c).   

The Board notes the veteran submitted additional medical 
evidence, specifically a magnetic resonance imaging (MRI) of 
the brain dated in March 2006, in support of his Motion to 
Advance.  While this report was submitted after the May 2006 
statement of the case (SOC) was issued and not previously 
considered in support of the claims on appeal, the veteran 
was notified that his claim was being certified to the Board 
in July 2006.

Under 38 C.F.R. § 20.1304(a), as amended by 69 Fed. Reg. 
53,807 (Sept. 3, 2004) (Rule 1304(a)), the veteran has 90 
days following the mailing of notice to him that his appeal 
has been certified to the Board to submit additional evidence 
directly to the Board in support of his appeal.  Under 38 
C.F.R. § 20.1304(b), as amended by 69 Fed. Reg. 53,807 (Sept. 
3, 2004) (Rule 1304(b)), if a veteran submits such evidence 
after a period of 90 days, the Board will not accept it 
unless the veteran demonstrates on motion that there was good 
cause for the delay.  

In the instant case, the veteran has not demonstrated by 
motion that there was a good cause for the delay in 
furnishing the March 2006 MRI report.  It was not submitted 
to the Board until January 2008, one and half years after the 
notification that his appeal was being certified to the 
Board.  As such the Board will not accept the March 2006 MRI  
report.  38 C.F.R. § 20.1304(b).
 
The de novo claims of entitlement to service connection for a 
low back disability, an acquired psychiatric disorder, and a 
disability manifested by memory loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The RO denied the veteran's claim of entitlement to 
service connection for a low back condition, when it issued 
an unappealed rating decision in April 1999.  

3.  Evidence submitted since the April 1999 rating decision, 
when considered with previous evidence of record relates to 
an unestablished fact necessary to substantiate the claim and 
raises the possibility of substantiating the claim of 
entitlement to service connection for a low back disability, 
to include as due to an undiagnosed illness as a result of 
the veteran's Persian Gulf War service.

4.  The RO denied the veteran's claim of entitlement to 
service connection for memory loss on the basis that the 
veteran failed to submit new and material evidence sufficient 
to reopen the claim, when it issued an unappealed rating 
decision in April 1999.  

5.  Evidence submitted since the April 1999 rating decision, 
when considered with previous evidence of record relates to 
an unestablished fact necessary to substantiate the claim and 
raises the possibility of substantiating the claim of 
entitlement to service connection for a disability manifested 
by memory loss, to include as due to an undiagnosed illness 
as a result of the veteran's Persian Gulf War service.

6.  The RO denied the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder on 
the basis that the veteran failed to submit new and material 
evidence sufficient to reopen the claim, when it issued an 
unappealed rating decision in January 2000.  

7.  Evidence submitted since the January 2000 rating 
decision, when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim and raises the possibility of substantiating the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include as due to an undiagnosed 
illness as a result of the veteran's Persian Gulf War 
service.


CONCLUSIONS OF LAW

1.  Evidence received since the final April 1999 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for a low back condition is 
new and material, and the veteran's claim for those benefits 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).

2.  Evidence received since the final April 1999 
determination wherein the RO determined that the veteran had 
not submitted sufficient evidence to reopen a claim of 
entitlement to service connection for memory loss is new and 
material, and the veteran's claim for those benefits is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).

3.  Evidence received since the final January 2000 
determination wherein the RO determined that the veteran had 
not submitted sufficient evidence to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disorder is new and material, and the veteran's claim for 
those benefits is reopened.  38 U.S.C.A.          §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claims for service connection for a low back 
disability, an acquired psychiatric disorder, and a 
disability manifested by memory loss, and the finding that a 
remand for additional development of the claims on the merits 
is required, the Board finds that further discussion of VCAA 
compliance is not warranted at this time.

New and Material

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical and personnel records; post service VA and 
private treatment records; articles concerning the USS 
Chosin; and reports of VA examination.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran originally filed an application for compensation 
in November 1994.    In a February 1996 rating decision, 
service connection for a psychiatric disability was denied as 
not well-grounded.  Notice of the decision was mailed to the 
veteran in March 1996.  He did not appeal and the decision 
became final.  

In a March 1998 rating decision, the RO denied service 
connection for any nervous condition, to include a paranoid 
personality disorder with memory loss.  Notice of the 
decision was mailed to the veteran in March 1998.  The Board 
notes the veteran submitted a statement in August 1999 
indicating that he continued to disagree with the March 1998 
rating decision; however, as it was not timely filed, the 
decision became final.  38 C.F.R. § 20.302(a).

In an April 1999 rating decision, the RO denied entitlement 
to service connection for a low back condition and determined 
that new and material evidence had not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for memory loss.  Notice of the decision was 
mailed to the veteran in April 1999.  He did not appeal and 
the decision became final.  

In January 2000, the RO determined that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  Notice of the decision was mailed to 
the veteran in January 2000.  He did not appeal and the 
decision became final.  

The veteran filed a request to reopen the claims in January 
2004.  In order to reopen a claim which has been denied by a 
final decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

After reviewing the evidence of record, the Board determines 
that new and material evidence has been presented to reopen 
the claims of entitlement to service connection for a low 
back disability, an acquired psychiatric disorder, and a 
disability manifested by memory loss.  While some of the 
additional evidence may be cumulative of evidence already in 
the file at the time of the April 1999 and January 2000 final 
denials, in light of the regulation changes noted below, it 
is significant in order to fairly decide the merits of the 
claims.  See 38 C.F.R. § 3.156(a).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA).  Section 202 of the bill expands compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multisymptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service connected. The changes 
are effective as of March 1, 2002.  38 U.S.C.A. § 1117, as 
added by § 202 of the VEBEA, Pub. L. No. 107-103, 115 Stat. 
976 (2001).

Further, VA shall pay compensation in accordance with chapter 
11 of title 38, United States Code, to a Persian Gulf veteran 
who exhibits objective indications of a qualifying chronic 
disability, provided that such disability: (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  In Sec. 3.317, paragraph (a)(1)(i) 
was amended by removing "December 31, 2001" and adding, in 
its place, "December 31, 2006". 

The "new" evidence was not previously of record and when 
considered in light of the regulation changes and with 
previous evidence of record, bears directly and substantially 
upon the specific matters under consideration and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  38 C.F.R. § 3.156(a).  
Therefore, the veteran's claims of entitlement to service 
connection for a low back disability, an acquired psychiatric 
disorder, and a disability manifested by memory loss are 
reopened.  Id.   


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disability 
is reopened.  To this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a disability manifested 
by memory loss is reopened.  To this extent only, the appeal 
is granted.

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disability is reopened.  To this extent only, the appeal is 
granted.


REMAND

Having reopened the veteran's claims of entitlement to 
service connection for a low back disability, an acquired 
psychiatric disorder, and a disability manifested by memory 
loss does not end the Board's inquiry.  Rather, the Board 
must now consider the merits of the claims for service 
connection.  However, the Board finds that additional 
development is necessary prior to a final adjudication of the 
merits of the veteran's claims.

A review of the claims folder reveals the veteran is a 
recipient of Social Security Disability benefits.  It would 
appear that the veteran was found disabled as a result of 
disabilities to include lumbar disc disease and a psychiatric 
disorder; however, the decision has not been associated with 
the claims folder.  The underlying medical records utilized 
in reaching said decision have also not been associated with 
the claims folder.  Such must be obtained upon Remand.
Under 38 C.F.R. § 3.159(c)(2), VA will make as many requests 
as are necessary to obtain relevant records from a Federal 
Department or agency.  These records include Social Security 
records.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Id.  

"As part of the Secretary's obligation to review a thorough 
and complete record, VA is required to obtain evidence from 
the Social Security Administration, including any decisions 
by the administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).

Ongoing VA medical records pertinent to the issues should 
also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal.  The AOJ should ensure that it provides the veteran 
with notice that meets the requirements of the Court's 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

As these matters are being remanded to obtain the veteran's 
Social Security Disability records, the RO should also take 
the opportunity to ensure that all duties to assist are 
fulfilled, to include attempts to obtain copies of any 
outstanding records of pertinent medical treatment or 
ordering a VA examination if necessary.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  To RO/AMC should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
veteran with notice that meets the 
requirements of the Court's decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The 
RO/AMC should also give the veteran 
another opportunity to present 
information and/or evidence pertinent to 
the claims on appeal.  

2.  The RO should obtain and associate 
with the claims file copies of any 
written decision concerning the veteran's 
claim for disability benefits from the 
Social Security Administration and copies 
of any medical records utilized in 
reaching that decision.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO/AMC should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

4.  If any benefit sought on appeal 
remains denied, the RO/AMC must furnish 
to the veteran and his representative an 
appropriate supplemental statement of the 
case that includes clear reasons and 
bases for all determinations and affords 
them an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the veteran with the 
development of his claims.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


